Case 1:20-cv-01541-RDA-TCB Document 14 Filed 03/31/21 Page 1 of 6 PageID# 116




                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                 (Alexandria Division)

 ANTHONY RICKETTS                      )

                                       )

        Plaintiff,                     )

 v.                                    )      Civil Action No. 1:20-cv-01541

 KSJ & ASSOCIATES, INC.                )

                                       )

        Defendant                      )

                INITIAL DISCLOSURE PURSUANT TO FED. R. CIV. P. 26(a)(1)

        Defendant KSJ & ASSOCIATES, INC. (“Defendant”, by and through its counsel,

 KIERNAN TREBACH LLP, pursuant to Fed. R. Civ. P. 26(a)(1), makes the following initial

 disclosures.

        These disclosures are based on information presently known and reasonably available to

 Defendant and which Defendant reasonably believes it may use in support of its defenses.

 Continuing investigation and discovery may cause Defendant to amend these initial disclosures,

 by identifying other potential witnesses, documents, and by disclosing other pertinent

 information. Defendant reserves the right to supplement these initial disclosures.

        By providing these initial disclosures, Defendant does not represent that it is identifying

 every document, tangible thing or witness possibly relevant to this action. These disclosures are

 made without Defendant, in any way, waiving or impacting its right to object to any discovery

 request or proceeding involving or relating to the subject matter of these disclosures on any

 grounds, including but not limited to competency, privilege, relevancy and materiality, hearsay,
Case 1:20-cv-01541-RDA-TCB Document 14 Filed 03/31/21 Page 2 of 6 PageID# 117




 undue burden, confidentiality, or any other appropriate grounds. Furthermore, these disclosures

 are not an admission by Defendant regarding any matter.

        Each and every disclosure set forth below is subject to the above qualifications and

 limitations.

        1. Fed. R. Civ. P. 26(a)(1)(A)(i) Disclosures

        Individuals likely to have discoverable factual information that Defendant may use to

 support its claims and/or defenses are listed as follows:

                a.      Anthony Ricketts, Plaintiff.

                b.      Charles Lipinski, address unknown.         Communications involving or

                        relating to Plaintiff.

                c.      Mary Debevoise, c/o Defendant, 5203 Leesburg Pike #901, Falls Church,

                        VA 22041, (703) 824-7802. Communications involving or relating to

                        Plaintiff. Plaintiff’s work performance or conduct. Plaintiff’s termination

                        from employment.

                d.      Rachel Jarosz, c/o Defendant, 5203 Leesburg Pike #901, Falls Church,

                        VA 22041, (703) 824-7802. Communications involving or relating to

                        Plaintiff. Plaintiff’s work performance or conduct.

                e.      Cristina McGee, c/o Defendant, 5203 Leesburg Pike #901, Falls Church,

                        VA 22041, (703) 824-7802. Communications involving or relating to

                        Plaintiff. Plaintiff’s work performance or conduct. Plaintiff’s termination

                        from employment.

                f.      JaJa Martinez, c/o Defendant, 5203 Leesburg Pike #901, Falls Church,

                        VA 22041, (703) 824-7802. Communications involving or relating to




                                                  2
Case 1:20-cv-01541-RDA-TCB Document 14 Filed 03/31/21 Page 3 of 6 PageID# 118




                  Plaintiff. Plaintiff’s work performance or conduct. Plaintiff’s termination

                  from employment.

             g.   Jacqueline Livingston, c/o Defendant, 5203 Leesburg Pike #901, Falls

                  Church, VA 22041, (703) 824-7802.           Communications involving or

                  relating to Plaintiff. Plaintiff’s work performance or conduct. Plaintiff’s

                  termination from employment.         Defendant’s policies and execution of

                  same.

             h.    Katherine Wrona, c/o Defendant, 5203 Leesburg Pike #901, Falls

                  Church, VA 22041, (703) 824-7802. Her experience with Defendant.

                  Plaintiff’s work performance or conduct.

             i.   Lisa Jarrett.

             j.   Past or present employees of Defendant who may have information

                  regarding Plaintiff’s allegations, including but not limited to those

                  referenced in Plaintiff’s Complaint in this action and/or his Charge of

                  Discrimination filed with the U.S. Equal Employment Opportunity

                  Commission.

             k.   Plaintiff’s health care providers.

             l.   Plaintiff’s academic institution(s) attended while he was employed with

                  Defendant.

             m.   Custodian(s) of Records and/or Designee(s) as may be necessary to

                  authenticate any documents or things at trial.

             n.   Any person(s) identified by any party in their initial disclosures or during

                  discovery.




                                             3
Case 1:20-cv-01541-RDA-TCB Document 14 Filed 03/31/21 Page 4 of 6 PageID# 119




                o.      Any person(s) identified in documents obtained or produced by any party

                        and/or from or through third parties.

                p.      Any other person or entity identified during the course of discovery and/or

                        investigation of this matter.

        2.      Fed. R. Civ. P. 26(a)(1)(A)(ii) Disclosures

                a.      Documents to/from and concerning Plaintiff.

                b.      Defendant’s employment policies and execution of same.

                c.      Plaintiff’s Complaint and Charge of Discrimination filed with the U.S.

                        Equal Employment Opportunity Commission.

                d.      Defendant reserves the right to rely on and use any documents, data

                        compilations, or tangible things identified by any other party and/or

                        obtained or produced by any party or third part(ies).

        Copies of the foregoing documents are in possession of counsel for Defendant.

 Defendant reserves the right to rely on and use any documents, data compilations, or tangible

 things identified by Plaintiff and/or obtained by Plaintiff or Defendant.

        Defendant reserves the right to protect from production:

                        i.     Correspondence and other documents prepared in anticipation of

                               litigation;

                        ii.    Internal memoranda, reports and correspondence;

                        iii.   Notes and correspondence of counsel;

                        iv.    Any other type of work product, attorney work product, attorney-

                               client communications and documents that set forth the mental

                               impressions, conclusions, opinions or legal theories of counsel or




                                                   4
Case 1:20-cv-01541-RDA-TCB Document 14 Filed 03/31/21 Page 5 of 6 PageID# 120




                                   other representatives concerning Plaintiff’s claims and/or the

                                   litigation.

     3. Fed. R. Civ. P. 26(a)(1)(A)(iii) Disclosures

         Defendant has not made any claim for damages at this time. Accordingly, this disclosure

 is not applicable at this time.

     4. Fed. R. Civ. P. 26(a)(1)(A)(iv) Disclosures

         Documents responsive to this request will be made available for inspection and copying.


 DATED: March 31, 2021.                    Respectfully submitted,

                                           KSJ & ASSOCIATES, INC.

                                           By Counsel

                                           KIERNAN TREBACH LLP

                                           /S/ Alan S. Block
                                           _________________________________________
                                           Alan S. Block #32528
                                           1233 20th Street, N.W.
                                           Eighth Floor
                                           Washington, D.C. 20036
                                           (202) 712-7000
                                           (202) 712-7100 (Facsimile)
                                           ablock@kiernantrebach.com




                                                     5
Case 1:20-cv-01541-RDA-TCB Document 14 Filed 03/31/21 Page 6 of 6 PageID# 121




                                CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that a copy of the foregoing Initial Disclosures was served

 electronically via ECF on this 31st day of March, 2021 upon:


        Monique A. Miles, Esq.
        Old Towne Associates, PC
        216 S. Patrick Street
        Alexandria, VA 22314
        mmiles@oldtownassociates.com

        Janice Williams-Jones, Esq.
        PRO HAC VICE
        Law Office of Janice Williams-Jones
        545 Ellicott Mills Drive, Suite 308
        Ellicott City, Maryland 21043
        Lawofficeofjwjones@gmail.com




                                      /S/ Alan S. Block
                                      ____________________________________
                                      Alan S. Block




                                                6
